DOCUMENTS UNDER SEAL
                    Case 5:21-cr-00004-BLF Document 11 Filed 01/07/21 Page 1 07
                                                          TOTAL TIME (m ins):
                                                                              of mins
                                                                                 1
M AGISTRATE JUDGE                        DEPUTY CLERK                                 REPORTER/FTR
M INUTE ORDER                           Lili M. Harrell                              Zoom webinar (1:21pm - 1:28pm)
MAGISTRATE JUDGE                         DATE                                         NEW CASE         CASE NUMBER
Nathanael Cousins                       January 7, 2021                                              5:21-cr-0004 BLF
                                                    APPEARANCES
DEFENDANT                                AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                      PD.     RET.
Amanda Christine Riley                            N           P       Rabin Nabizadeh                      APPT.
U.S. ATTORNEY                            INTERPRETER                                FIN. AFFT            COUNSEL APPT'D
Scott Simeon                                                                        SUBMITTED

PROBATION OFFICER          PRETRIAL SERVICES OFFICER                      DEF ELIGIBLE FOR         PARTIAL PAYMENT
                            Pepper Friesen                                APPT'D COUNSEL           OF CJA FEES
                                      PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                            STATUS
                                                                                                             TRIAL SET
       I.D. COUNSEL              ARRAIGNMENT                BOND HEARING             IA REV PROB. or         OTHER
                                                                                     or S/R
       DETENTION HRG             ID / REMOV HRG             CHANGE PLEA              PROB. REVOC.            ATTY APPT
                                                                                                             HEARING
                                                   INITIAL APPEARANCE
        ADVISED                ADVISED                     NAME AS CHARGED              TRUE NAME:
        OF RIGHTS              OF CHARGES                  IS TRUE NAME
                                                      ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON                READING W AIVED                W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                  SUBSTANCE
                                                       RELEASE
      RELEASED           ISSUED                    AMT OF SECURITY             SPECIAL NOTES             PASSPORT
      ON O/R             APPEARANCE BOND           $                                                     SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                         REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL               DETAINED             RELEASED        DETENTION HEARING           REMANDED
      FOR             SERVICES                                                    AND FORMAL FINDINGS         TO CUSTODY
      DETENTION       REPORT                                                      W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                              PLEA
   CONSENT                     NOT GUILTY                    GUILTY                   GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                 CHANGE OF PLEA                PLEA AGREEMENT           OTHER:
   REPORT ORDERED                                            FILED
                                                      CONTINUANCE
TO:                              ATTY APPT               BOND                       STATUS RE:
1/8/2021                         HEARING                 HEARING                    CONSENT                TRIAL SET

AT:                              SUBMIT FINAN.               PRELIMINARY            CHANGE OF              STATUS
                                 AFFIDAVIT                   HEARING                PLEA
1:00pm                                                       _____________
BEFORE HON.                      DETENTION                   ARRAIGNMENT             MOTIONS               JUDGMENT &
                                 HEARING                                                                   SENTENCING
Cousins                                                   Entry of Plea

       TIME W AIVED              TIME EXCLUDABLE             IDENTITY /             PRETRIAL               PROB/SUP REV.
                                 UNDER 18 § USC              REMOVAL                CONFERENCE             HEARING
                                 3161                        HEARING
                                               ADDITIONAL PROCEEDINGS
Defendant consents to appearance by video. Court is informed defendant is requesting appointed counsel.


                                                                                         DOCUMENT NUMBER:
